Case 20-43597     Doc 1284      Filed 11/17/20 Entered 11/17/20 09:38:38            Main Document
                                           Pg 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

                                              §       Chapter 11
 In re:                                       §
                                              §       Case No. 20-43597-399
 BRIGGS & STRATTON                            §
 CORPORATION, et al.,                         §       (Jointly Administered)
                                              §
                       Debtors.               §       Related Docket No. 1209

               ORDER SHORTENING NOTICE OF HEARING ON
          MOTION FOR ORDER (I) APPROVING FORM OF NOTICE TO
    CREDITORS REGARDING (A) SATISFACTION OF CERTAIN SCHEDULED
  CLAIMS, AND (B) REMOVAL OR REDUCTION, AS APPLICABLE, OF SATISFIED
     CLAIMS FROM DEBTORS’ SCHEDULES OF ASSETS AND LIABILITIES
       AND CLAIMS REGISTER; AND (II) GRANTING RELATED RELIEF

                This matter coming before the Court on Debtors’ Motion to Shorten Notice of

 Hearing on Motion for Order (I) Approving Form of Notice to Creditors Regarding (A)

 Satisfaction of Certain Scheduled Claims, and (B) Removal or Reduction, as Applicable, of

 Satisfied Claims from Debtors’ Schedules of Assets and Liabilities and Claims Register; and (II)

 Granting Related Relief (the “Motion”); the Court having reviewed the Motion and having

 considered the statements of counsel and the evidence adduced with respect to the Motion at a

 hearing before the Court (the “Hearing”); and the Court having found that (i) the Court has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iii) this is a core proceeding pursuant to 28

 U.S.C. §§ 157(b); (iv) the Debtors having represented that adequate and proper notice of the

 Motion has been given and that no other or further notice need be given; (v) the exigency of the

 situation justifies an immediate hearing on the Motion; and (vi) the Court having determined that

 the legal and factual bases set forth in the Motion and at the Hearing establish just cause for the

 relief granted herein; it is hereby ORDERED that the Motion is GRANTED in that:
Case 20-43597        Doc 1284    Filed 11/17/20 Entered 11/17/20 09:38:38             Main Document
                                            Pg 2 of 3


                1.      The Court shall hear the Motion at 10:00 a.m. on November 12, 2020 at

 Courtroom 5 North of the United States Bankruptcy Court for the Eastern District of Missouri, 111

 S. 10th Street, St. Louis, Missouri 63102.

                2.      Notwithstanding any Bankruptcy Rule or Local Rule of Bankruptcy

 Procedure for the United States Bankruptcy Court for the Eastern District of Missouri that might

 otherwise delay the effectiveness of this Order, the terms and conditions of this Order shall be

 immediately effective and enforceable upon its entry.

                3.      Not later than two (2) business days after the date of this Order, the Debtors

 shall serve a copy of the Order and shall file a certificate of service no later than twenty-four (24)

 hours after service.


 DATED: November 17, 2020
 St. Louis, Missouri                                         Barry S. Schermer
 cke                                                         United States Bankruptcy Judge




 Order Prepared By:


                                                   2
Case 20-43597     Doc 1284     Filed 11/17/20 Entered 11/17/20 09:38:38   Main Document
                                          Pg 3 of 3


 Robert E. Eggmann, #37374MO
 Christopher J. Lawhorn, #45713MO
 Thomas H. Riske, #61838MO
 CARMODY MACDONALD P.C.
 120 S. Central Avenue, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 854-8600
 Facsimile: (314) 854-8660
 Email: ree@carmodymacdonald.com
        cjl@carmodymacdonald.com
        thr@carmodymacdonald.com

 Local Counsel to the Debtors and
 Debtors in Possession

 -and-

 Ronit J. Berkovich (admitted pro hac vice)
 Debora A. Hoehne (admitted pro hac vice)
 Martha E. Martir (admitted pro hac vice)
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Email: Ronit.Berkovich@weil.com
         Debora.Hoehne@weil.com
         Martha.Martir@weil.com

 Counsel to the Debtors and
 Debtors in Possession




                                              3
